                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JAMIE K. COMBS, ESQ.
                                                             3   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                             7   Email: jamie.combs@akerman.com

                                                             8   Attorneys for Plaintiff Bank of America, N.A.

                                                             9                                UNITED STATES DISTRICT COURT
                                                            10                                        DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    BANK OF AMERICA, N.A.,                               Case No.: 3:16-cv-00188-MMD-VPC
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                          Plaintiff,                     STIPULATION AND ORDER TO
                                                                                                                       EXTEND BANK OF AMERICA, N.A.'S
                                                            14    vs.                                                  DEADLINE TO REPLY IN SUPPORT
                                                            15                                                         OF ITS MOTION FOR SUMMARY
                                                                  THE SIENA HOMEOWNER'S                                JUDGMENT AND RESPOND TO THE
                                                                  ASSOCIATION; THUNDER PROPERTIES,                     SIENA HOMEOWNER'S
                                                            16
                                                                  INC.; and HAMPTON & HAMPTON                          ASSOCIATION'S OPPOSITION [ECF
                                                            17    COLLECTIONS, LLC,                                    NO. 90]
                                                            18                          Defendants.

                                                            19            Plaintiff Bank of America, N.A. (BANA) and defendant The Siena Homeowner's Association

                                                            20   (Siena) hereby agree as follows:

                                                            21            1.    On November 19, 2018, BANA filed its second motion for partial summary judgment

                                                            22   (ECF No. 85) and Siena filed its motion for summary judgment (ECF No. 86.)

                                                            23            2.    On December 10, 2018, BANA filed its opposition to Siena's motion. (ECF No. 88.)

                                                            24            3.    Also on December 10, 2018, the court granted the parties stipulation to extend the

                                                            25   deadline to oppose dispositive motions until December 17, 2018 and the deadline to reply in support

                                                            26   of dispositive motions until January 7, 2019. (ECF No. 89.)

                                                            27            4.    On December 17, 2018, Siena filed its opposition to BANA's motion. (ECF No. 90.)

                                                            28            5.    On January 7, 2019, Siena filed its reply in support of its motion. (ECF No. 91.)

                                                                                                                 -1-
                                                                 47445772;1
                                                             1            6.    Counsel for BANA needs additional time to reply to the arguments raised in Siena's

                                                             2   opposition to BANA's motion for summary judgment. The additional time will allow BANA to

                                                             3   properly address the issues raised.

                                                             4            7.    The parties agree BANA's deadline to reply in support of its motion for summary

                                                             5   judgment shall be extended to until January 14, 2019.

                                                             6            8.    This stipulation is made in good faith and not for the purpose of delay.

                                                             7            DATED January 7, 2019
                                                             8
                                                                    AKERMAN LLP                                       LIPSON NEILSON P.C.
                                                             9
                                                                    /s/ Jamie K. Combs                                /s/ _Amber M. Williams_______________     _
                                                            10      ARIEL E. STERN, ESQ.                              KALEB D. ANDERSON, ESQ.
                                                                    Nevada Bar No. 8276                               Nevada Bar No. 7582
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                    JAMIE K. COMBS, ESQ.                              AMBER M. WILLIAMS, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                    Nevada Bar No. 13088                              Nevada Bar No. 12301
                                                            12      1635 Village Center Cir. Ste. 200                 9900 Covington Cross Drive, Suite 120
                      LAS VEGAS, NEVADA 89134




                                                                    Las Vegas, Nevada 89134                           Las Vegas, Nevada 89144
AKERMAN LLP




                                                            13
                                                                    Attorneys for Plaintiff Bank of                   Attorneys for The Siena Homeowner's
                                                            14      America, N.A.                                     Association
                                                            15

                                                            16                                                  ORDER
                                                                          IT IS SO ORDERED.
                                                            17

                                                            18                                          ______________________________________
                                                                                                        UNITED STATES DISTRICT JUDGE
                                                            19
                                                                                                                January 9, 2019
                                                                                                        DATED: ______________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                -2-
                                                                 47445772;1
